ORDER

PER CURIAM.
Morris Farrow (“Movant”) appeals from the circuit court’s judgment denying his Rule 24.035 motion to vacate, set aside or correct his judgment or sentence without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).